ROBERTSON, Presiding Judge.
This case originated in Riverside, California under the Uniform Reciprocal Enforcement of Support Act. The petitioners appeal from an adverse judgment.
Following an ore tenus trial that was held on the petition in the Houston County Circuit Court, the trial court entered an order on August 8, 1991. That order was later amended by another order on March 2, 1992. Both orders were entered while the case was within the jurisdiction of the trial court, the first order after an ore tenus proceeding, and the second order after remand from this court.
The record on appeal does not contain a court reporter’s transcript or a statement of the evidence pursuant to Rule 10(d), A.R.A.P. “Consequently, we are required to conclusively presume that the judgments with which this appeal is concerned were supported by the testimony which was presented before the trial court....” Ford v. Lines, 506 So.2d 1229, 1230 (Ala.Civ.App.1986).
While the petitioners’ brief and supplemental brief contain a statement of the case and the facts, the law is well settled in Alabama that an appellate court “is limited to a review of the record alone, and ‘the record cannot be changed, altered, or varied on appeal by statements in briefs....’” Green v. Standard Fire Ins. Co. of Alabama, 398 So.2d 671, 673 (Ala.1981).
AFFIRMED
THIGPEN and RUSSELL, JJ., concur.